Citation Nr: 0807352	
Decision Date: 03/04/08    Archive Date: 03/12/08

DOCKET NO.  05-30 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to a waiver of overpayment of death pension 
benefits in the amount of $33,454.00. 


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from January 1952 to August 
1952.  He died in September 1988.  The appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2004 decision by the 
Committee on Waivers and Compromises of the Debt Management 
Center at the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Paul, Minnesota.  

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the appellant if further action is required on her part.


REMAND

In her August 2005 substantive appeal [VA Form 9], the 
appellant requested a Travel Board hearing.  She has not, to 
the Board's knowledge, subsequently withdrawn her hearing 
request.  She has not been scheduled for such a hearing.

Therefore, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

VBA should schedule the veteran for a 
Travel Board hearing at an appropriate 
location [the appellant evidently lives 
in Texas].  The appellant should be 
notified of the date, time and place of 
such a hearing by letter mailed to her 
current address of record.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

